Citation Nr: 9903851	
Decision Date: 02/11/99    Archive Date: 02/17/99

DOCKET NO.  96-44 122	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for an acquired 
psychiatric disorder, to include depression.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and her spouse


ATTORNEY FOR THE BOARD

M. L. Kane, Associate Counsel

INTRODUCTION

The appellant had active military service from June 1969 to 
January 1971. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 1995 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Montgomery, Alabama, which denied service connection for 
PTSD.

Entitlement to service connection for PTSD was the only issue 
certified to the Board on appeal.  For the reasons discussed 
below, the Board finds that the appellant has filed a notice 
of disagreement with the May 1995 rating decision that denied 
service connection for an acquired psychiatric disorder, 
including depression, thereby initiating an appeal.  
Therefore, the issues on appeal have been recharacterized as 
shown above.


REMAND

Additional evidentiary development and due process are needed 
prior to further disposition of these claims.

PTSD

Establishing service connection for a disability requires the 
existence of a current disability and a relationship or 
connection between that disability and a disease contracted 
or an injury sustained during service.  38 U.S.C.A. § 1110 
(West 1991); 38 C.F.R. §§ 3.303 and 3.304 (1998); Cuevas v. 
Principi, 3 Vet. App. 542, 548 (1992); Rabideau v. Derwinski, 
2 Vet. App. 141, 143 (1992).  There are, however, special 
requirements that must be met to establish service connection 
for PTSD.  Service connection for PTSD requires:  (1) medical 
evidence establishing a clear diagnosis of the condition; (2) 
credible supporting evidence that the claimed inservice 
stressor actually occurred; and (3) a link, established by 
medical evidence, between current symptomatology and the 
claimed inservice stressor.  38 C.F.R. § 3.304(f) (1998); see 
also Cohen v. Brown, 10 Vet. App. 128 (1997).

With regard to the second element, the evidence necessary to 
establish that the claimed stressors actually occurred varies 
depending on whether it can be determined that the appellant 
"engaged in combat with the enemy."  38 U.S.C.A. § 1154(b) 
(West 1991); see also Gregory v. Brown, 8 Vet. App. 563 
(1996); Collette v. Brown, 82 F.3d 389 (Fed.Cir. 1996).  The 
United States Court of Veterans Appeals (Court) has held that 
"[w]here it is determined, through recognized military 
citations or other supportive evidence, that the veteran was 
engaged in combat with the enemy and the claimed stressors 
are related to such combat, the veteran's lay testimony 
regarding claimed stressors must be accepted as conclusive as 
to their actual occurrence and no further development for 
corroborative evidence will be required, provided that the 
veteran's testimony is found to be 'satisfactory,' e.g., 
credible, and 'consistent with the circumstances, conditions, 
or hardships of [combat] service.'"  Zarycki v. Brown, 
6 Vet. App. 91, 98 (1993).

If the claimed stressors are not combat-related, then the 
appellant's lay testimony, by itself, is insufficient to 
establish the stressors occurred, and there must be credible 
supporting evidence that the stressors actually did occur.  
Moreau v. Brown, 9 Vet. App. 389 (1996).  "Credible 
supporting evidence" of a noncombat stressor may be obtained 
from service records or other sources, such as statements 
from fellow service members or others who witnessed or knew 
of the alleged events at the time of their occurrence.

The appellant's service records do not show that she was a 
veteran of combat, and she does not contend such.  Her 
primary alleged stressor is the difficulties that she 
encountered in her position as a nurse caring for seriously 
wounded and dying service members.  She has also, however, 
stated that a best friend and fellow nurse, C.D., committed 
suicide when they worked at William Beaumont Hospital in El 
Paso, Texas.  It is possible that this information could be 
verified.  Upon remand, she should be provided an opportunity 
to provide additional details regarding this incident, as 
well as any other alleged stressors.  The appellant is 
advised that this information is vitally necessary to obtain 
supportive evidence of this particular stressful event, and 
if she does not provide sufficient details, an adequate 
search for verifying information cannot be conducted.  

With regard to the first and third elements, the evidence of 
record shows several diagnoses of PTSD.  If the RO is able to 
establish that any of the alleged stressors occurred, it is 
necessary to provide the appellant an additional VA 
examination since there is insufficient detail of the 
appellant's alleged inservice stressors or of the objective 
findings supporting the prior diagnoses.  The examiner should 
determine (1) the exact diagnosis, if any, of the appellant's 
psychiatric disorder; (2) whether any established inservice 
stressors were sufficient to produce PTSD; and, if so (3) 
whether there is a link between the current symptomatology 
and the inservice stressors.

While this case is in remand status, the RO must obtain all 
of the appellant's VA treatment records from 1996.  VA 
records are considered part of the record on appeal since 
they are within VA's constructive possession, and these 
records must be considered in deciding the appellant's claim.  
See Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  
Furthermore, the appellant's husband testified that she had 
received psychiatric treatment at Catholic Services.  These 
records may be relevant to the appellant's claim, and an 
effort to obtain them is therefore warranted.  See Robinette 
v. Brown, 8 Vet. App. 69 (1995). 

Psychiatric disorder, including depression

The Board must consider all documents submitted prior to its 
decision and review all issues reasonably raised from a 
liberal reading of these documents.  Suttmann v. Brown, 5 
Vet. App. 127, 132 (1993) (citations omitted).  Where such 
review reasonably reveals that the claimant is seeking a 
particular benefit, the Board is required to adjudicate the 
issue or, if appropriate, remand the issue to the RO for 
development and adjudication; however, the Board may not 
ignore an issue so raised.  Id.  

A May 1995 rating decision denied service connection for a 
psychiatric disorder, including depression.  In her November 
1995 notice of disagreement, the appellant listed 
"depression and a mental condition" in addition to PTSD.  
In April 1996, she submitted a statement indicating that she 
wished to appeal the denial of anxiety with depression, and 
she referenced the May 1995 letter from the RO.  Either of 
these documents, filed at the RO, would be timely as a notice 
of disagreement with the May 1995 rating decision.

It is proper to remand this claim because the appellant has 
not been provided a statement of the case (SOC) on this 
issue.  See Godfrey v. Brown, 7 Vet. App. 398, 408-410 
(1995); Archbold v. Brown, 9 Vet. App. 124, 130 (1996); VA 
O.G.C. Prec. Op. No. 16-92 (July 24, 1992).  However, this 
issue will be returned to the Board after issuance of the SOC 
only if it is perfected by the filing of a timely substantive 
appeal.  See Smallwood v. Brown, 10 Vet. App. 93, 97 (1997); 
Archbold, 9 Vet. App. at 130.  

Accordingly, while the Board regrets the delay, the case is 
REMANDED for the following:

1.  Obtain and associate with the claims 
file the appellant's complete treatment 
records, to include all mental health 
clinic notes and progress notes, intake 
assessments, psychological tests, and 
discharge summaries, from Birmingham and 
Tuscaloosa VA Medical Centers (VAMC) from 
1996 to the present.

2.  Request that the appellant complete 
the necessary release for Catholic 
Services, so that the RO may request the 
records for her treatment.  If the RO is 
unable to obtain these records, tell the 
appellant and her representative, so that 
she will have an opportunity to obtain 
and submit the records herself, in 
keeping with her responsibility to submit 
evidence in support of her claim.  
38 C.F.R. § 3.159(c) (1998).

3.  Ask the appellant to give a 
comprehensive statement regarding her 
alleged stressors, including the suicide 
of C.D.  She should provide as many 
details as possible of the claimed 
stressors such as dates, places, detailed 
descriptions of the events, and any other 
identifying information concerning any 
other individuals involved in the events, 
including their names, ranks, units of 
assignment, or any other identifying 
detail.  Advise the appellant that she is 
free to submit any evidence supporting 
her alleged stressors, such as statements 
from fellow service members or others who 
witnessed or knew of the alleged events 
at the time of their occurrence.

4.  If, and only if, the appellant 
provides specific details regarding her 
alleged stressors, prepare a list of the 
alleged stressors, including the suicide 
of C.D., and include the appellant's 
personnel records showing her service 
dates and duties.  Forward it to the U.S. 
Armed Services Center for Research of 
Unit Records (USASCRUR), 7798 Cissna 
Road, Suite 101, Springfield, Virginia  
22150-3197 (formerly the Environmental 
Support Group), and request that it 
provide any information which might 
corroborate the appellant's alleged 
stressors.  

5.  If, and only if, the RO determines 
that the evidence of record establishes 
the existence of a stressor, or stressors, 
(either through USASCRUR or other credible 
source), schedule the appellant for an 
additional VA psychiatric examination.  
The RO must specify for the examiner the 
stressor(s) that are established by the 
evidence of record, and the examiner must 
be instructed that only these events may 
be considered for the purpose of 
determining whether the appellant was 
exposed to a stressor during service.  The 
entire claims folder and a copy of this 
remand must be made available to and be 
reviewed by the examiner in connection 
with the examination.  The examination 
report should reflect review of pertinent 
material in the claims folder, including 
medical records showing prior diagnoses of 
PTSD.

Any psychiatric diagnosis should be in 
accordance with the American Psychiatric 
Association's Diagnostic and Statistical 
Manual of Mental Disorders-IV.  The 
examiner should integrate the previous 
psychiatric findings and diagnoses, 
including the prior diagnoses of PTSD, 
with any current findings in order to 
obtain a complete picture of the nature of 
the appellant's psychiatric status. 

If a diagnosis of PTSD is deemed 
appropriate, the psychiatric examiner is 
asked to express an opinion as to (1) 
whether the verified inservice stressors 
were sufficient to produce PTSD; and, if 
so, (2) whether there is a link between 
the current symptomatology and the 
verified inservice stressors.  The 
examiner must discuss and reconcile, if 
appropriate, the medical evidence of 
record that indicates that the appellant's 
PTSD is due, in part, to childhood trauma.  
The examiner must provide a comprehensive 
report including complete rationales for 
all conclusions reached.

6.  Following completion of the foregoing, 
review the claims folder and ensure that 
all of the above development actions have 
been conducted and completed in full.  If 
the examination report does not include 
fully detailed descriptions of pathology 
and all test reports, special studies or 
adequate responses to the specific 
opinions requested, the report must be 
returned to the examiner for corrective 
action.  38 C.F.R. § 4.2 (1998).

7.  Thereafter, readjudicate the 
appellant's claim for service connection 
for PTSD, with consideration of the 
additional evidence developed upon 
remand.  See Cohen v. Brown, 10 Vet. 
App. 128 (1997); Moreau v. Brown, 9 Vet. 
App. 389 (1996); VA ADJUDICATION PROCEDURE 
MANUAL M21-1, Part VI,  11.38 (Aug. 26, 
1996).  If the benefit sought on appeal 
remains denied, provide the appellant and 
her representative a supplemental 
statement of the case, and allow an 
appropriate period of time for response.

8.  Provide the appellant and her 
representative a statement of the case as 
to the issue of entitlement to service 
connection for an acquired psychiatric 
disorder, to include depression.  Notify 
the appellant that, if this issue is not 
resolved to her satisfaction, she must 
file a timely and adequate substantive 
appeal, and notify her of the time limit 
within which she must do so, in order to 
perfect an appeal of this issue to the 
Board.  See 38 C.F.R. §§ 20.200, 20.202, 
and 20.302(b) (1998).  Allow an 
appropriate period for response. 

Thereafter, the case is to be returned to the Board, 
following applicable appellate procedure.  The appellant need 
take no further action until she is further informed; 
however, she is free to furnish additional evidence and 
argument to the RO while the case is in remand status.  Booth 
v. Brown, 8 Vet. App. 109, 112 (1995).

The purpose of this REMAND is to obtain additional evidence 
and fulfill due process considerations.  No inference should 
be drawn regarding the final disposition of these claims as a 
result of this action.

These claims must be afforded expeditious treatment by the 
RO.  The law requires that all claims that are remanded by 
the Board of Veterans' Appeals or by the United States Court 
of Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (Historical and Statutory Notes) (West Supp. 1998).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


		
	J. SHERMAN ROBERTS
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).

